Exhibit (a)(1)(F) SUPPLEMENT NO. 1 DATED APRIL 3, 2009 TO OFFER TO PURCHASE FOR CASH Up to 3,500,000 Shares of its Common Stock (including Associated Preferred Share Purchase Rights) At a Purchase Price Not Greater Than $2.60 Nor Less Than $2.20 Per Share by Aware, Inc. THE TENDER OFFER HAS BEEN AMENDED AND EXTENDED. THE TENDER OFFER, PRORATION PERIOD AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON FRIDAY, APRIL 17, 2009, UNLESS AWARE FURTHER EXTENDS THE OFFER. This Supplement (this “Supplement”) supplements and amends the Offer to Purchase, dated March 5, 2009 (as amended on March 31, 2009 and hereby and as it may be further supplemented or amended from time to time, the “Offer to Purchase”). The Offer to Purchase, the Supplement, and the related Letter of Transmittal (as it may be supplemented or amended from time to time, the “Letter of Transmittal”) constitute the “tender offer” by Aware, Inc., a Massachusetts corporation (“Aware,” “we” or “us”). We are amending our previously announced offer to purchase for cash up to 3,500,000 shares of our common stock, par value $0.01 per share (including the associated preferred share purchase rights), upon the terms and subject to the conditions set forth in the tender offer. As amended by this Supplement, we are offering to purchase 3,500,000 shares at a price not greater than $2.60 nor less than $2.20 per share. We are extending the expiration date of the tender offer to 5:00 p.m., New York City time, on Friday, April 17, 2009. All references in the Offer to Purchase to the minimum purchase price per share (originally $1.80) are hereby amended to mean $2.20. All references in the Offer to Purchase to the “expiration date” shall mean 5:00 p.m., New York City time, on Friday, April 17, 2009, unless the tender offer is further extended. At the expiration of the tender offer, on the terms and subject to the conditions of the tender offer, we will look at the prices chosen by tendering stockholders within the price range specified and we will select the lowest purchase price that will allow us to purchase 3,500,000 shares, or such fewer number of shares as are properly tendered and not properly withdrawn, at a price not greater than $2.60 nor less than $2.20 per share. We will purchase at the purchase price all shares properly tendered at prices at or below the purchase price and not properly withdrawn, on the terms and subject to the conditions of the tender offer, including the odd lot, conditional tender and proration provisions. We reserve the right, in our sole discretion, to purchase more than 3,500,000 shares in the tender offer, subject to applicable law. We will not purchase shares tendered at prices greater than the purchase price and shares that we do not accept for purchase because of proration provisions or conditional tenders. Procedures for tendering shares are set forth in Section 3 of the Offer to Purchase.
